FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-2090
                 _____________________________

HOLIDAY ISLE IMPROVEMENT
ASSOCIATION, INC.,

    Appellant,

    v.

DESTIN PARCEL 160, LLC,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Okaloosa County.
William F. Stone, Judge.

                         August 30, 2018


PER CURIAM.

     Holiday Isle sued for declaratory and injunctive relief,
seeking to enforce protective covenants entitling it to review and
approve building plans for lots within its association when a
building or structure is “commenced, erected or maintained.”
Destin Parcel acquired Lot 160 from an entity that had already
produced some construction plans and obtained a development
order for a specific project. Representatives of Destin Parcel as
the new owner talked publicly about proceeding with
development, prompting Holiday Isle to demand that Destin
Parcel submit the prior owner’s construction plans for Holiday
Isle’s review. Destin Parcel refused to comply, stating that it was
considering alternative plans that were not yet finalized and as
to which no city building permit had issued, and therefore the
review provision was not yet triggered. The trial court granted
summary judgment for Destin Parcel.

     As a threshold procedural matter, Holiday Isle challenges
the legal sufficiency of the trial court’s judgment, arguing that
because it did not set forth findings of fact or conclusions of law,
it did not “declare” the parties’ full rights and responsibilities.
Holiday Isle relies on Sears, Roebuck & Co. v. Forbes/Cohen
Florida Properties, L.P., 223 So. 3d 292 (Fla. 4th DCA 2017),
which held that a judgment on declaratory judgment claims is
inadequate if it is devoid of findings or conclusions. In Sears,
however, the appellate court concluded that it could review the
legal and factual issues without requiring remand for entry of a
more detailed judgment. 223 So. 3d at 298. Here, before reducing
judgment to writing, the trial judge orally pronounced that he
ruled for Destin Parcel because he accepted Destin Parcel’s
arguments and authorities. We can readily glean these from the
record. The judgment adequately adjudicated the parties’ rights
as to the present controversy, and our review is unhampered. Our
construction of the restrictive covenant is de novo. Leamer v.
White, 156 So. 3d 567, 571 (Fla. 1st DCA 2015). We therefore
reject Holiday Isle’s procedural argument.

     We decline to provide a comprehensive definition of
“commenced, erected or maintained,” but we conclude that it
would be an unreasonable interpretation of the protective
covenant to require a lot owner to submit to Holiday Isle
incomplete plans, non-final plans, or plans on which the owner is
not prepared to proceed as drawn. See Silver Shells Corp. v. St.
Maarten at Silver Shells Condo. Ass’n, 169 So. 3d 197, 203 (Fla.
1st DCA 2015) (holding that the goal of construing restrictive
covenants is to arrive at a reasonable interpretation consistent
with their stated meaning and purpose). On the undisputed facts,
Holiday Isle’s attempt to review plans is premature. We therefore
affirm.

LEWIS, KELSEY, and WINSOR, JJ., concur.




                                 2
               _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Terrell K. Arline, David A. Theriaque, and S. Brent Spain of
Theriaque & Spain, Tallahassee, for Appellant.

Dana C. Matthews and John M. Stratton of Matthews & Jones,
LLP, Destin, for Appellee.




                             3